OFFICE   OF    THE   ATTORNEY    GENERAL   OF   TEXAS
                                    AUSTIN




XiomraDla     b. 0. Jomr
couclt J Attormy
Red B1v.r County
clu(lur1lle, Tox8r

Dear Sir;                              op1luoa no. O-7174
                                       hc Authorityof 0ridR.r to
                                           brroat a prrda vbea uld



              Ia your lettoo of J
department,     you ask SOF M  op

            'In l mo ea t 08W
      P. 0, in the
      Sered  a8 &lr
      V88 aot drer




                            tisrd that t&o Attommy @s&lo.    De~tmot
                            ourta &vm repoetodly hbld, thnt a rtatutr
                            800 ort1oerr to veo outaa type tlnlrorm,
                           0rf1018i bdg0a ~h:b efi~atiag  0rmdera
for hig$ivay vfo8Lionm    LB llrooatrave~tlo~ of our State Coo-
stitutioa   960. l9 Art. I; aad Sea. 1 Art. II. &o      la v8 Ststo,
38 s. U. (2) 5S'Zi &I parta   Belllag, 85 5. U. (2) f&   Scott  1.
State, 114 3. U. (2) 564.
              in ffmmr 0 lal PI or this depwtlseat, 306. O-317
da      3-1454, mm8    d3fbP 0s th6 pbrvi sob, ~88 mu UDI
~3wit~ti0m                f0~   ttr,6dditm81               -80~      that 8wh       0rricm
could suapmd t& elsforaeoat ot thr hlgbray violatloas                                       by
tm  VO~~WY               htarrg   off Or hi8              Otw0m       iri a0uti0a      QC
Jut. 1, a4              28, 0r tb   a0amttioo,                    to-at t

               90        power or SuapMdlag                &us     ia thtr state
         .& a klla x e r o b lx wp tby the ~tgialature. ”
                             ed
              %4         ~I&W.l         l&W 00 this 6ubj60;, 86 WO h.Wa i+d
~ccador~
.-       to point out ta auc fo+r                     epirua~, la Art. 393,
.I.G. a., to-uitI
               “any gvaace officer is                authorbed to armti’
         without  warnnt aQy prwa                    round aomlttitkg 4
         v:d.6t10a or 4ay prwl8ioa                   or the prwedia(l ar-
         tlol.68 of this maptar . .                  .’
               Ua h6ve bald 118this oemwotioa that,    ia our epJpiaion,
the     C&W   Of ti P&l't* ii61u   , 82 S. W. C2) 644, go66.fartber
t2l.Q    nlere1.f holdlag, A&* XJ"a to be uaooaatltutiolrl   bwauM
                law. 318 can holdlds
:c Y46 6 spaoral:                 that Art. 8038, a8 ba-
cioted bf the iWth Called Stvasloa oi tk 41s~ Lu~laratuw,
vas not  nzaterlally Qtii6r6nt   f~66 i)oF,    a6 usmded   b7 t&m
3woad Called 3~6610~      ,afttm 4ht in@.irl.turejaad ayplylag
tm  rub or 004mtruotio.tu~ aiumuoo~         141 the %ggina    aaw,
th4 r4qumxmmt     of 4 u4zfor8   vas u4uefxstitutloa4l.

         Saott V. state,                    114, 3. U. (2) f56& -06    With the
"aeiuOg C&SO' 10 hOlbiq                     that tb 5t8tUte wquirzw    arrlO6rS
to war wrtdin  wroms,                       wps 0tb3 orflcial b6dg68 ~86 lo eoa-
travmtlon          of    th4    3t4te     Coa8tltati4a.

          30th 0f tl;eM, MS38   H4iJ 0~ the dt?CiIIiOD9f tha COW
6ad the apuaion of Judw L8ttimr0,      of the Court af Crialaal
AgPeala, i;r *al6 0435 of L.kCt&@lI6v* state, 38 3. ‘d. (2) 592,
to vhich you r0O0r 6nd Vlth ~hlah you are 6tItirelf fa~&lla~.

            *ibviourl;r,if Art, %3b 1s valid, the ontloa 16 ulth
a6   dric43r to ~04~ a uaii'om and enro~b       tbt3 state18 highway
mm,    or lmwe   aff bin  uiz~taru and thus rellev6 hFnrs4l.fof the
::uty at otiforomg that   law, wSl6h, 10 5rrcot    3ut;aaaa  tbs law.
                                                                         ‘732




Iioaorable B. C. Jones - ?SR6 2




xs stated,     that la in violation or tit. 1, 300. 28,         or the
Constltutlon     of Texas.
          Art. 8osb 18 tm bItf3Dt efrOrt Or th6 &giS&tu?e
to reqtir6 th6 OrriO6r6 0r this Stat6 to Y64F a baclga ot a
ccrtaln place on hla body, to vaar a a&p, coat or blouse and
trousers  of uawd oolora before he can make en arrest for a
violation  of the hi v&y lava at this State, though ha Is
authorictd b7 Art. If?
                     03 to w    such Ou BFF6at. In our opin-
‘on, the Lsglsl4tuFe he6 attelnptad to do Uh4t Jud@ I.&timor6
13 the Scoggiaa CIISO said it could not do. If6 think, th6r6-
rze,   that    the rsqulremant   of a uulfomn la Art. aO3b vlalatea
the Stats Conatltutlon for       the reasons giirrn in the opinloaa of
Judges Morrow and ?at timore.
          36nc8, VC)aollcur, U~Ueiirl6di~,   In the atat6'8 con-
tention, as urged by you In the Juatlos   Court oaae, that ‘re-
gardless of the Elannor in which th6 arresting 0rrmr    Y48 dressed,
it vaa no defanaa.”


                                          Yours very trulf
                                                QOFTBXAB




                                                John L. Wroe
JLW: zd                                             Aaaiat8nt